
  Syrian Arab Republic 2012
  
  

  

  


Preamble


Arab civilization, which is part of human heritage, has faced through its long history great challenges aimed at breaking its will and subjecting it to colonial domination, but it has always rose through its own creative abilities to exercise its role in building human civilization.


The Syrian Arab Republic is proud of its Arab identity and the fact that its people are an integral part of the Arab nation. The Syrian Arab Republic embodies this belonging in its national and pan-Arab project and the work to support Arab cooperation in order to promote integration and achieve the unity of the Arab nation.


The Syrian Arab Republic considers international peace and security a key objective and a strategic choice, and it works on achieving both of them under the International Law and the values of right and justice.


The Syrian Arab role has increased on the regional and international levels over the past decades, which has led to achieving human and national aspirations and achievements in all fields and domains. Syria has occupied an important political position as it is the beating heart of Arabism, the forefront of confrontation with the Zionist enemy and the bedrock of resistance against colonial hegemony on the Arab world and its capabilities and wealth. The long struggle and sacrifices of our people for the sake of its independence, progress and national unity has paved the way for building the strong state and promoting cohesion between the people and their Syrian Arab army which is the main guarantor and protector of the homeland’s sovereignty, security, stability and territorial integrity; thus, forming the solid foundation of the people’s struggle for liberating all occupied territories.


The Syrian society with all its components and constituents and through its popular, political and civil institutions and organizations, has managed to accomplish achievements that demonstrated the depth of civilizational accumulation represented by the Syrian society, its unwavering will and its ability to keep pace with the changes and to create the appropriate environment to maintain its human role as a historical and effective power in the march of human civilization.


Since the beginning of the 21st century, Syria, both as people and institutions had faced the challenge of development and modernization during tough regional and international circumstances which targeted its national sovereignty. This has formed the incentive to accomplish this Constitution as the basis for strengthening the rule of law.


The completion of this Constitution is the culmination of the people’s struggle on the road to freedom and democracy. It is a real embodiment of achievements, a response to shifts and changes, an evidence of organizing the march of the state towards the future, a regulator of the movement of its institutions and a source of legislation. All of this is attainable through a system of fundamental principles that enshrines independence, sovereignty and the rule of the people based on election, political and party pluralism and the protection of national unity, cultural diversity, public freedoms, human rights, social justice, equality, equal opportunities, citizenship and the rule of law, where the society and the citizen are the objective and purpose for which every national effort is dedicated. Preserving the dignity of the society and the citizen is an indicator of the civilization of the country and the prestige of the state.



Title I. Basic Principles



Chapter I. Political Principles



Article 1


The Syrian Arab Republic is a democratic state with full sovereignty, indivisible, and may not waive any part of its territory, and is part of the Arab homeland; The people of Syria are part of the Arab nation.



Article 2


The system of governance in the state shall be a republican system; Sovereignty is an attribute of the people; and no individual or group may claim sovereignty. Sovereignty shall be based on the principle of the rule of the people by the people and for the people; The People shall exercise their sovereignty within the aspects and limits prescribed in the Constitution.



Article 3


The religion of the President of the Republic is Islam; Islamic jurisprudence shall be a major source of legislation; The State shall respect all religions, and ensure the freedom to perform all the rituals that do not prejudice public order; The personal status of religious communities shall be protected and respected.



Article 4


The official language of the state is Arabic.



Article 5


The capital of the state is Damascus.



Article 6


The flag of the Syrian Arab Republic consists of three colors: red, white and black, in addition to two stars, each with five heads of green color. The flag is rectangular in shape; its width equals two thirds of its length and consists of three rectangles evenly spaced along the flag, the highest in red, the middle in white and lowest in black, and the two stars are in the middle of the white rectangle; The law identifies the state’s emblem, its national anthem and the respective provisions.



Article 7


The constitutional oath shall be as follows: “I swear by the Almighty God to respect the country’s constitution, laws and Republican system, to look after the interests and freedoms of the people, to safeguard the homeland’s sovereignty, independence, freedom and to defend its territorial integrity and to act in order to achieve social justice and the unity of the Arab Nation”.



Article 8




1. The political system of the state shall be based on the principle of political pluralism, and exercising power democratically through the ballot box;




2. Licensed political parties and constituencies shall contribute to the national political life, and shall respect the principles of national sovereignty and democracy;




3. The law shall regulate the provisions and procedures related to the formation of political parties;




4. Carrying out any political activity or forming any political parties or groupings on the basis of religious, sectarian, tribal, regional, class-based, professional, or on discrimination based on gender, origin, race or color may not be undertaken;




5. Public office or public money may not be exploited for a political, electoral or party interest.



Article 9


As a national heritage that promotes national unity in the framework of territorial integrity of the Syrian Arab Republic, the Constitution shall guarantee the protection of cultural diversity of the Syrian society with all its components and the multiplicity of its tributaries.



Article 10


Public organizations, professional unions and associations shall be bodies that group citizens in order to develop society and attain the interests of its members. The State shall guarantee the independence of these bodies and the right to exercise public control and participation in various sectors and councils defined in laws; in areas which achieve their objectives, and in accordance with the terms and conditions prescribed by law.



Article 11


The army and the armed forces shall be a national institution responsible for defending the security of the homeland and its territorial integrity. This institution shall be in the service of the people’s interests and the protection of its objectives and national security.



Article 12


Democratically elected councils at the national or local level shall be institutions through which citizens exercise their role in sovereignty, state-building and leading society.



Chapter II. Economic Principles



Article 13




1. The national economy shall be based on the principle of developing public and private economic activity through economic and social plans aiming at increasing the national income, developing production, raising the individual’s living standards and creating jobs;




2. Economic policy of the state shall aim at meeting the basic needs of individuals and society through the achievement of economic growth and social justice in order to reach comprehensive, balanced and sustainable development;




3. The State shall guarantee the protection of producers and consumers, foster trade and investment, prevent monopoly in various economic fields and work on developing human resources and protecting the labor force in a way that serves the national economy.



Article 14


Natural resources, facilities, institutions and public utilities shall be publicly owned, and the state shall invest and oversee their management for the benefit of all people, and the citizens’ duty is to protect them.



Article 15


Collective and individual private ownership shall be protected in accordance with the following basis:







1.
General confiscation of funds shall be prohibited;









a.
Private ownership shall not be removed except in the public interest by a decree and against fair compensation according to the law;






b.
Confiscation of private property shall not be imposed without a final court ruling;






c.
Private property may be confiscated for necessities of war and disasters by a law and against fair compensation;






2.
Compensation shall be equivalent to the real value of the property.





Article 16


The law shall determine the maximum level of agricultural ownership and agricultural investment to ensure the protection of the farmer and the agricultural laborer from exploitation and to ensure increased production.



Article 17


The right of inheritance shall be maintained in accordance with the law.



Article 18




1. Taxes, fees and overhead costs shall not be imposed except by a law;




2. The tax system shall be based on a fair basis; and taxes shall be progressive in a way that achieves the principles of equality and social justice.



Chapter III. Social Principles



Article 19


Society in the Syrian Arab Republic shall be based on the basis of solidarity, symbiosis and respect for the principles of social justice, freedom, equality and maintenance of human dignity of every individual.



Article 20




1. The family shall be the nucleus of society and the law shall maintain its existence and strengthen its ties;




2. The state shall protect and encourage marriage, and shall work on removing material and social obstacles that hinder it. The state shall also protect maternity and childhood, take care of young children and youth and provide the suitable conditions for the development of their talents.



Article 21


Martyrdom for the sake of the homeland shall be a supreme value, and the State shall guarantee the families of the martyrs in accordance with the law.



Article 22




1. The state shall guarantee every citizen and his family in cases of emergency, sickness, disability, orphan-hood and old age;




2. The state shall protect the health of citizens and provide them with the means of prevention, treatment and medication.



Article 23


The state shall provide women with all opportunities enabling them to effectively and fully contribute to the political, economic, social and cultural life, and the state shall work on removing the restrictions that prevent their development and participation in building society.



Article 24


The state shall shoulder, in solidarity with the community, the burdens resulting from natural disasters.



Article 25


Education, health and social services shall be the basic pillars for building society, and the state shall work on achieving balanced development among all regions of the Syrian Arab Republic.



Article 26




1. Public service shall be a responsibility and an honor the purpose of which is to achieve public interest and to serve the people;




2. Citizens shall be equal in assuming the functions of public service, and the law shall determine the conditions of assuming such functions and the rights and duties assigned to them.



Article 27


Protection of the environment shall be the responsibility of the state and society and it shall be the duty of every citizen.



Chapter IV. Educational and Cultural Principles



Article 28


The educational system shall be based on creating a generation committed to its identity, heritage, belonging and national unity.



Article 29




1. Education shall be a right guaranteed by the state, and it is free at all levels. The law shall regulate the cases where education could not be free at universities and government institutes;




2. Education shall be compulsory until the end of basic education stage, and the state shall work on extending compulsory education to other stages;




3. The state shall oversee education and direct it in a way that achieves the link between it and the needs of society and the requirements of development;




4. The law shall regulate the state’s supervision of private educational institutions.



Article 30


Physical education shall be an essential pillar in building society; and the state shall encourage it to prepare a generation which is physically, morally and intellectually fit.



Article 31


The state shall support scientific research and all its requirements, ensure the freedom of scientific, literary, artistic and cultural creativity and provide the necessary means for that end. The state shall provide any assistance for the progress of sciences and arts, and shall encourage scientific and technical inventions, creative skills and talents and protect their results.



Article 32


The state shall protect antiquities, archaeological and heritage sites and objects of artistic, historical and cultural value.



Title II. Rights, Freedoms and the Rule of Law



Chapter I. Rights and Freedoms



Article 33




1. Freedom shall be a sacred right and the state shall guarantee the personal freedom of citizens and preserve their dignity and security;




2. Citizenship shall be a fundamental principle which involves rights and duties enjoyed by every citizen and exercised according to law;




3. Citizens shall be equal in rights and duties without discrimination among them on grounds of sex, origin, language, religion or creed;




4. The state shall guarantee the principle of equal opportunities among citizens.



Article 34


Every citizen shall have the right to participate in the political, economic, social and cultural life and the law shall regulate this.



Article 35


Every citizen shall be subjected to the duty of respecting the Constitution and laws.



Article 36




1. The inviolability of private life shall be protected by the law;




2. Houses shall not be entered or inspected except by an order of the competent judicial authority in the cases prescribed by law.



Article 37


Confidentiality of postal correspondence, telecommunications and radio and other communication shall be guaranteed in accordance with the law.



Article 38




1. No citizen may be deported from the country, or prevented from returning to it;




2. No citizen may be extradited to any foreign entity;




3. Every citizen shall have the right to move in or leave the territory of the state, unless prevented by a decision from the competent court or the public prosecution office or in accordance with the laws of public health and safety.



Article 39


Political refugees shall not be extradited because of their political beliefs or for their defense of freedom.



Article 40




1. Work shall be a right and a duty for every citizen, and the state shall endeavor to provide for all citizens, and the law shall organize work, its conditions and the workers’ rights;




2. Each worker shall have a fair wage according to the quality and output of the work; this wage shall be no less than the minimum wage that ensures the requirements of living and changes in living conditions;




3. The state shall guarantee social and health security of workers.



Article 41


Payment of taxes, fees and public costs shall be a duty in accordance with the law.



Article 42




1. Freedom of belief shall be protected in accordance with the law;




2. Every citizen shall have the right to freely and openly express his views whether in writing or orally or by all other means of expression.



Article 43


The state shall guarantee freedom of the press, printing and publishing, the media and its independence in accordance with the law.



Article 44


Citizens shall have the right to assemble, peacefully demonstrate and to strike from work within the framework of the Constitution principles, and the law shall regulate the exercise of these rights.



Article 45


Freedom of forming associations and unions shall be based on a patriotic basis, for lawful purposes and by peaceful means which are guaranteed in accordance with the terms and conditions prescribed by law.



Article 46




1. Compulsory military service shall be a sacred duty and is regulated by a law;




2. Defending the territorial integrity of the homeland and maintaining the secrets of state shall be a duty of every citizen.



Article 47


The state shall guarantee the protection of national unity, and the citizens’ duty is to maintain it.



Article 48


The law shall regulate the Syrian Arab citizenship.



Article 49


Election and referendum are the right and duty of the citizens and the law shall regulate their exercise.



Chapter II. The Rule of Law



Article 50


The rule of law shall be the basis of governance in the state.



Article 51




1. Punishment shall be personal; no crime and no punishment except by a law;




2. Every defendant shall be presumed innocent until convicted by a final court ruling in a fair trial;




3. The right to conduct litigation and remedies, review, and the defense before the judiciary shall be protected by the law, and the state shall guarantee legal aid to those who are incapable to do so, in accordance with the law;




4. Any provision of the law shall prohibit the immunity of any act or administrative decision from judicial review.



Article 52


Provisions of the laws shall only apply to the date of its commencement and shall not have a retroactive effect, and it may apply otherwise in matters other than criminal.



Article 53




1. No one may be investigated or arrested, except under an order or decision issued by the competent judicial authority, or if he was arrested in the case of being caught in the act, or with intent to bring him to the judicial authorities on charges of committing a felony or misdemeanor;




2. No one may be tortured or treated in a humiliating manner, and the law shall define the punishment for those who do so;




3. Any person who is arrested must be informed of the reasons for his arrest and his rights, and may not be incarcerated in front of the administrative authority except by an order of the competent judicial authority;




4. Every person sentenced by a final ruling, carried out his sentence and the ruling proved wrong shall have the right to ask the state for compensation for the damage he suffered.



Article 54


Any assault on individual freedom, on the inviolability of private life or any other rights and public freedoms guaranteed by the Constitution shall be considered a punishable crime by the law.



Title III. State Authorities



Chapter I. Legislative Authority



Article 55


The legislative authority of the state shall be assumed by the People’s Assembly in accordance with the manner prescribed in the Constitution.



Article 56


The People’s Assembly term shall be for four calendar years from the date of its first meeting and it may not be extended except in case of war by a law.



Article 57


Members of the People’s Assembly shall be elected by the public, secret, direct and equal vote in accordance with the provisions of the Election Law.



Article 58


A member of the People’s Assembly shall represent the whole people, and his/her commission may not be defined by a restriction or condition, and shall exercise duties under the guidance of his/hers honor and conscience.



Article 59


Voters shall be the citizens who have completed eighteen years of age and met the conditions stipulated in the Election Law.



Article 60




1. The system of electing members of the People’s Assembly, their number and the conditions to be met by the candidates shall be determined by a law;




2. Half of the members of the People’s Assembly at least shall be of the workers and farmers, and the law shall state the definition of the worker and the farmer.



Article 61


The Election Law shall include the provisions that ensure:







1.
The freedom of voters to choose their representatives and the safety and integrity of the electoral procedures;






2.
The right of candidates to supervise the electoral process;






3.
Punishing those who abuse the will of the voters;






4.
Identifying the regulations of financing election campaigns;






5.
Organizing the election campaign and the use of media outlets.





Article 62




1. Elections shall be held during the sixty days preceding the expiry date of the mandate of the People’s Assembly term;




2. The People’s Assembly shall continue its meetings if no other Assembly is elected and it shall remain in place until a new Assembly is elected.



Article 63


If the membership of a member of the People’s Assembly is vacant for some reason, an alternative shall be elected within sixty days from the date of the membership vacancy, provided that the remaining term of the Assembly is no less than six months. The membership of the new member shall end by the expiry date of the mandate of the Assembly’s term, and the Election Law shall determine the cases of vacant membership.



Article 64




1. The People’s Assembly shall be called to convene by a decree issued by the President of the Republic within fifteen days from the expiry date of the mandate of the existing Assembly or from the date of announcing the election results in case of not having such an Assembly. The People’s Assembly shall be definitely convened on the sixteenth day if the call-to-convene decree is not issued;




2. The Assembly shall elect, at its first meeting, its speaker and members who shall be annually re-elected.



Article 65




1. The Assembly shall call for three regular sessions per year; the total of which should not be less than six months, and the Assembly’s rules of procedure shall set the time and duration of each of them;




2. The Assembly may be invited to extraordinary sessions upon the request of the President of the Republic, one third of the members of the Assembly or the Assembly’s office;




3. The last legislative session of the year shall remain open until the approval of the state budget.



Article 66




1. The Supreme Constitutional Court shall have jurisdiction to consider appeals related to the elections of the members of the People’s Assembly.




2. Appeals shall be submitted by the candidate within three days from the date of announcing the results; and the court shall decide its final judgments within seven days from the expiry date of submitting appeals.



Article 67


Members of the People’s Assembly shall swear-in the constitutional oath mentioned in Article 7 of the Constitution.



Article 68


The emoluments and compensations of members of the People’s Assembly shall be determined by a law.



Article 69


The People’s Assembly shall put its rules of procedure to regulate the manner of working in it and the way of exercising its functions, and define terms of reference of the Assembly’ office.



Article 70


Members of the People’s Assembly shall not be questioned in a civil or criminal manner because of events or opinions they express or during a vote in public or private meetings and during the work of the committees.



Article 71


Members of the People’s Assembly shall enjoy immunity for the mandate duration of the Assembly. Criminal proceedings against any member of them shall be taken after having a prior permission from the Assembly unless caught in the act. In non-session cases, permission shall be taken from the Assembly’s office, and the Assembly shall be notified by any action taken at its first meeting.



Article 72




1. No member may take advantage of membership in any business;




2. The law shall specify the business which may not be combined with the membership in the Assembly.



Article 73




1. The speaker of the People’s Assembly shall represent the Assembly, sign and speak on its behalf;




2. The People’s Assembly shall have special guards under the authority of the Speaker of the Assembly; and no armed force may enter the Assembly without the permission of its Speaker.



Article 74


Members of the People’s Assembly shall exercise the right of proposing laws and directing questions and inquiries to the cabinet or a minister in accordance with the rules of procedure of the Assembly.



Article 75


The People’s Assembly undertakes the following functions:







1.
Approval of laws;






2.
Discussing the statement of the cabinet;






3.
Perform a vote of no-confidence in the cabinet or a minister;






4.
Approval of the general budget and final accounts;






5.
Approval of development plans;






6.
Approval of international treaties and conventions related to the safety of the state, including treaties of peace, alliance and all treaties related to the rights of sovereignty or conventions which grant privileges to foreign companies or institutions as well as treaties and conventions entailing additional expenses not included in its budget; or treaties and conventions related to loans’ contract or that are contrary to the provisions of the laws in force and requires new legislation which should come into force;






7.
Approval of a general amnesty;






8.
Accepting or rejecting the resignation of one of the members of the Assembly.





Article 76




1. The Prime Minister shall present the cabinet’s statement within thirty days from the date of its formation to the People’s Assembly for discussion;




2. The cabinet shall be responsible for the implementation of its statement before the People’s Assembly;




3. If the Assembly is not in a regular session, it shall be invited to convene an extraordinary session.



Article 77




1. A vote of no-confidence can only be conducted after the cabinet or one of its ministers is questioned in the Assembly; a vote of no-confidence should be upon a proposal made by at least a fifth of the members of the People’s Assembly and it must be obtained with a majority of the members;




2. If a vote of no-confidence is obtained, the Prime Minister shall submit the cabinet’s resignation to the President, so should the minister who got a vote of no-confidence.



Article 78


The Assembly might form temporary committees from among its members to collect information and find facts on the issues related to exercising its authorities.



Article 79




1. For every fiscal year there shall be one budget; and the beginning of fiscal year shall be determined by a law;




2. The law states the method of preparing the state’s general budget;




3. The draft budget should be presented to the people’s Assembly at least two months before the beginning of the fiscal year.



Article 80




1. The Assembly votes on the budget title by title; and the budget shall not enter into force unless approved by the Assembly;




2. If the Assembly did not complete the process of approving the budget until the beginning of the new fiscal year, the budget of the previous years is used until the new year budget is approved and the revenues are collected in accordance with the laws and regulations in force;




3. Appropriations cannot be transferred from one title to another except according to the provisions of the law;




4. The Assembly might not increase the estimates of total revenues or expenditures while examining the budget.



Article 81


The people’s Assembly might, after approving the budget, approve laws which could create new expenditures and new revenues to cover them.



Article 82


The final accounts of the fiscal year shall be presented to the People’s Assembly within a period not longer than one year as of the end of this year. The final account is done by a law; and the same procedures in approving the budget apply to the final account period.



Chapter II. The Executive Authority



1. The President of the Republic



Article 83


The President of the Republic and the Prime Minister exercise executive authority on behalf of the people within the limits provided for in the constitution.



Article 84


The candidate for the office of President of the Republic should:







1.
Have completed forty years of age;






2.
Be of Syrian nationality by birth, of parents who are of Syrian nationality by birth;






3.
Enjoy civil and political rights and not convicted of a dishonorable felony, even if he was reinstated;






4.
Not be married to a non-Syrian wife;






5.
Be a resident of the Syrian Arab Republic for no less than 10 years continuously upon being nominated.





Article 85


The nomination of a candidate for the office of President of the Republic shall be as follows:







1.
The Speaker of the People’s Assembly calls for the election of the President of the Republic before the end of the term of office of the existing president by no less than 60 days and no more than 90 days;






2.
The candidacy application shall be made to the Supreme Constitutional Court, and is entered in a special register, within 10 days of announcing the call for electing the president;






3.
The candidacy application shall not be accepted unless the applicant has acquired the support of at least 35 members of the People’s Assembly; and no member of the assembly might support more than one candidate;






4.
Applications shall be examined by the Supreme Constitutional Court; and should be ruled on within 5 days of the deadline for application;






5.
If the conditions required for candidacy were met by only one candidate during the period set for applying, the Speaker of the people’s assembly should call for fresh nominations according to the same conditions.





Article 86




1. The President of the Republic shall be elected directly by the people;




2. The candidate who wins the election for the President of the Republic is the one who gets the absolute majority of those who take part in the elections. If no candidate receives that majority, a rerun is carried out between the two candidates who receive the largest number of votes;




3. The results shall be announced by the Speaker of the People’s Assembly.



Article 87




1. If the People’s Assembly was dissolved during the period set for electing a new President of the Republic, the existing President of the Republic continues to exercise his duties until after the new Assembly is elected and convened; and the new President of the Republic shall be elected within the 90 days which follow the date of convening this Assembly;




2. If the term of the President of the Republic finished and no new president was elected, the Existing President of the Republic continues to assume his duties until the new president is elected.



Article 88


The President of the Republic is elected for 7 years as of the end of the term of the existing President. The President can be elected for only one more successive term.



Article 89




1. The Supreme Constitutional Court has the jurisdiction to examine the challenges to the election of the President of the Republic;




2. The challenges shall be made by the candidate within 3 days of announcing the results; and the court rules on them finally within 7 days of the end of the deadline for making the challenges.



Article 90


The President of the Republic shall be sworn in before the People’s Assembly before assuming his duties by repeating the constitutional oath mentioned in Article 7 of the Constitution.



Article 91




1. The President of the Republic might name one or more deputies and delegate to them some of his authorities;




2. The Vice-president is sworn in before the President of the Republic by repeating the constitutional oath mentioned in Article 7 of the Constitution.



Article 92


If an impediment prevented the President of the Republic from continuing to carry out his duties, the Vice-president shall deputize for him.



Article 93




1. If the office of the President of the Republic becomes vacant or if he is permanently incapacitated, the first Vice-president assumes the President’s duties for a period of no more than 90 days of the President of the Republic’s office becoming vacant. During this period new presidential elections shall be conducted;




2. If the office of the President of the Republic becomes vacant, and he does not have a Vice-president, his duties shall be assumed temporarily by the Prime Minister for a period of no more than 90 days of the date of the President of the Republic’s office becoming vacant. During this period new presidential elections shall be conducted.



Article 94


If the President of the Republic resigned from office, he should address the resignation letter to the People’s Assembly.



Article 95


The protocol, privileges and allocations required for the office of President of the Republic shall be set out in a law.



Article 96


The President of the Republic shall insure respect for the Constitution, the regular running of public authorities, protection of national unity and survival of the state.



Article 97


The President of the Republic shall name the Prime Minister, his deputies, ministers and their deputies, accept their resignation and dismiss them from office.



Article 98


In a meeting chaired by him, the President of the Republic lays down the general policy of the state and oversees its implementation.



Article 99


The President of the Republic might call the Council of Ministers to a meeting chaired by him; and might ask for reports from the Prime Minister and the ministers.



Article 100


The President of the Republic shall pass the laws approved by the People’s Assembly. He might also reject them through a justified decision within one month of these laws being received by the Presidency. If they are approved a second time by the People’s Assembly with a two thirds majority, they shall be passed by the President of the Republic.



Article 101


The President of the Republic shall pass decrees, decisions and orders in accordance with the laws.



Article 102


The President of the Republic declares war, calls for general mobilization and concludes peace agreements after obtaining the approval of the People’s Assembly.



Article 103


The President of the Republic declares the state of emergency and repeals it in a decree taken at the Council of Ministers chaired by him with a two thirds majority, provided that the decree is presented to the People’s Assembly in its first session. The law sets out the relevant provisions.



Article 104


The President of the Republic accredits heads of diplomatic missions in foreign countries and accepts the credentials of heads of foreign diplomatic missions in the Syrian Arab Republic.



Article 105


The President of the Republic is the Commander in Chief of the army and armed forces; and he issues all the decisions necessary to exercise this authority. He might delegate some of these authorities.



Article 106


The President of the Republic appoints civilian and military employees and ends their services in accordance with the law.



Article 107


The President of the Republic concludes international treaties and agreements and revokes them in accordance with provisions of the Constitution and rules of international law.



Article 108


The President of the Republic grants special amnesty and might reinstate individuals.



Article 109


The President of the Republic has the right to award medals and honors.



Article 110


The President of the Republic might address letters to the People’s Assembly and make statements before it.



Article 111




1. The President of the Republic might decide to dissolve the People’s Assembly in a justified decision he makes;




2. Elections for a new People’s Assembly shall be conducted within 60 days of the date of dissolution;




3. The People’s Assembly might not be dissolved more than once for the same reason.



Article 112


The President of the Republic might prepare draft laws and refer them to the People’s Assembly to consider them for approval.



Article 113




1. The President of the Republic assumes the authority of legislation when the People’s Assembly is not in session, or during sessions if absolute necessity requires this, or in the period during which the Assembly is dissolved.




2. These legislation shall be referred to the Assembly within 15 days of its first session;




3. The Assembly has the right to revoke such legislation or amend them in a law with a majority of two thirds of the members registered for attending the session, provided it is no less than the absolute majority of all its members. Such amendment or revocation shall not have a retroactive effect. If they are not amended or revoked, they shall be considered approved.



Article 114


If a grave danger and a situation threatening national unity, the safety and integrity of the territories of the homeland occurs, or prevents state institutions from shouldering their constitutional responsibilities, the President of the Republic might take the quick measures necessitated by these circumstances to face that danger.



Article 115


The President of the Republic might set up special bodies, councils and committees whose tasks and mandates are set out in the decisions taken to create them.



Article 116


The President of the Republic might call for a referendum on important issues which affect the higher interests of the country. The result of the referendum shall be binding and come into force as of the date of its announcement; and it shall be published by the President of the Republic.



Article 117


The President of the Republic is not responsible for the acts he does in carrying out his duties except in the case of high treason; and the accusation should be made through a People’s Assembly decision taken by the Assembly in a public vote and with a two thirds majority in a secret session based on a proposal made by at least one third of the members. He shall be tried before the Supreme Constitutional Court.



2. The Council of Ministers



Article 118




1. The Council of Ministers is the highest executive and administrative authority of the state. It consists of the Prime Minister, his deputies and the ministers. It supervises the implementation of the laws and regulations and oversees the work of state institutions;




2. The Prime Minister supervises the work of his deputies and the ministers.



Article 119


The allocations and benefits of the Prime Minister, his deputies and the ministers shall be set out in a law.



Article 120


The Prime Minister, his deputies and the ministers shall be sworn in before the President of the Republic when a new government is formed by repeating the constitutional oath mentioned in Article 7 of the Constitution before they start their work. When the government is reshuffled, only the new ministers shall be sworn in.



Article 121


The Prime Minister, his deputies and the ministers shall be responsible before the President of the Republic and the People’s Assembly.



Article 122


The minister is the highest administrative authority in his ministry, and he shall implement the state’s public policy in relation to his ministry.



Article 123


While in office, ministers shall be barred from being members of the boards of private companies or agents for such companies and from carrying out, directly or indirectly, any commercial activity or private profession.



Article 124




1. The Prime Minister, his deputies and the ministers shall be responsible for their acts, from a civil and penal perspective, in accordance with the law;




2. The President of the Republic has the right to refer the Prime Minister, his deputies and the ministers to the courts for any crimes any of them commits while in office or because of such crimes;




3. The accused shall be suspended from office as soon as an indictment is made until a ruling is passed on the accusation made against him. His resignation or dismissal does not prevent his trial. Procedures are conducted as stated in the law.



Article 125




1. The cabinet shall be considered as resigned in the following cases:







a.
Upon the end of the term of office of the President of the Republic;






b.
Upon the election of a new People’s Assembly;






c.
If the majority of the ministers resigned.






2. The cabinet carries on in a care taker capacity until a decree is passed naming a new cabinet.



Article 126


An individual can be a minister and a member of the People’s Assembly at the same time.



Article 127


Provisions applying to ministers apply to deputy ministers.



Article 128


The mandate of the Council of Ministers is as follows:







1.
It draws the executive plans of the state’s general policy;






2.
It guides the work of ministers and other public bodies;






3.
It draws the state’s draft budget;






4.
It drafts laws;






5.
It prepares development plans and plans for upgrading production and the exploitation of national resources and everything that could support and develop the economy and increase national income;






6.
It concludes loan contracts and grants loans in accordance with provisions of the constitution;






7.
Concludes treaties and agreements in accordance with provisions of the constitution;






8.
Follows up on enforcing the laws and protects the interests and the security of the state and protects the freedoms and rights of the population;






9.
Passes administrative decisions in accordance with the laws and regulations and oversees their implementation.





Article 129


The Prime Minister and the ministers exercise the authorities provided for in the laws in force in a manner that does not contravene the authorities given to other authorities in the Constitution, in addition to the other authorities stated in its provisions.



3. Local Councils



Article 130


The Syrian Arab Republic consists of administrative units; and the law states their number, boundaries, authorities and the extent to which they enjoy the status of a legal entity, financial and administrative independence.



Article 131




1. The organization of local administration units is based on applying the principle of decentralization of authorities and responsibilities. The law states the relationship between these units and the central authority, their mandate, financial revenues and control over their work. It also states the way their heads are appointed or elected, their authorities and the authorities of heads of sectors.




2. Local administration units shall have councils elected in a general, secret, direct and equal manner.



Chapter III. The Judicial Authority



1. The Courts and Attorney General’s Office



Article 132


The judicial authority is independent; and the President of the Republic insures this independence assisted by the Supreme Judicial Council.



Article 133




1. The Supreme Judicial Council is headed by the President of the Republic; and the law states the way it shall be formed, its mandate and its rules of procedures;




2. The Supreme Judicial Council insures the provision of the guarantees necessary for the independence of the judiciary.



Article 134




1. Judges are independent and there is no authority over them except that of the law;




2. The judges’ honor, conscience and impartiality constitute the guarantees for people’s rights and freedoms.



Article 135


The law regulates the different branches, categories and degrees of the judicial system. It also states the rules for the mandates of different courts.



Article 136


The law states the conditions for appointing judges, promoting, transferring, disciplining and dismissing them.



Article 137


The Attorney General’s Office is a single judicial institution headed by the Minister of Justice. The law regulates its function and mandate.



Article 138




1. Judicial rulings are made in the name of the Arab people of Syria;




2. Not implementing judicial rulings or obstructing their implementation is a crime punished in accordance with provisions of the law.



2. Administrative Judiciary



Article 139


The State’s Council is in charge of Administrative Judiciary. It is an independent judicial and advisory body. The law states its mandate and conditions for appointing, promoting, transferring, disciplining and dismissing them.



Title IV. The Supreme Constitutional Court



Article 140


The Supreme Constitutional Court is an independent judicial body based in Damascus.



Article 141


The Supreme Constitutional Court consists of at least seven members, one of them shall be named president in a decree passed by the President of the Republic.



Article 142


An individual cannot be a member of the Supreme Constitutional Court and a minister or a member of the People’s Assembly at the same time. The law states the other jobs that cannot be done by a member of the Court.



Article 143


The duration of membership of the Supreme Constitutional Court shall be four years renewable.



Article 144


Members of the Supreme Constitutional Court cannot be dismissed from its membership except in accordance with the law.



Article 145


President and members of the Supreme Constitutional Court shall be sworn in before the President of the Republic in the presence of the Speaker of the People’s Assembly before they assume their duties. They repeat the following oath: “I swear by the Great Almighty to respect the Constitution and the laws of the country and to carry out my responsibilities with integrity and impartiality”.



Article 146


The mandate of the Supreme Constitutional Court is as follows:







1.
Control over the constitutionality of the laws, legislative decrees, bylaws and regulations;






2.
Expressing opinion, upon the request of the President of the Republic, on the constitutionality of the draft laws and legislative decrees and the legality of draft decrees;






3.
Supervising the election of the President of the Republic and organizing the relevant procedures;






4.
Considering the challenges made to the soundness of the measures of electing the President of the Republic and members of the People’s Assembly and ruling on these challenges;






5.
Trying the President of the Republic in the case of high treason;






6.
The law states its other authorities.





Article 147


The Supreme Constitutional Court is charged with control over the constitutionality of the laws as follows:







1.
Consider the unconstitutionality of the law and decide according to the following:









a.
If the President of the Republic or a fifth of the members of the People’s Assembly object to a law before it is passed, on the grounds of its unconstitutionality, it shall be suspended until the Court rules on it within 15 days of the date of lodging the objection at the Court. If the law is urgently needed, the Court shall rule on it within 7 days;






b.
If a fifth of the members of the People’s Assembly object to a legislative decree, on the grounds of its unconstitutionality within 15 days of it is being presented to the Assembly, the Court shall rule on it within 15 days of lodging the objection at the Court;






c.
If the Court ruled that the law, the legislative decree or the bylaw was unconstitutional, the items found to be unconstitutional shall be annulled with retroactive effect and all their consequences shall be removed.






2.
Considering the claim of the unconstitutionality of a law or a legislative decree and ruling on it takes place as follows:









a.
If an opponent making a challenge claimed the unconstitutionality of a legal text applied by the court whose ruling is being challenged, and if the court considering the challenge found that the claim was serious and should be ruled on, it halts the proceedings of the case and refers it to the Supreme Constitutional Court;






b.
The Supreme Constitutional Court shall rule on the claim within 30 days of being entered in its register.





Article 148


The Supreme Constitutional Court shall not consider the constitutionality of the laws put by the President of the Republic to a referendum and obtained the approval of the people.



Article 149


The law regulates the principles of considering and ruling on the issues under the mandate of the Supreme Constitutional Court. The law states the number of its staff and the conditions which need to be met by its members. It also states their immunity, responsibilities, salaries and privileges.



Title V. Amending the Constitution



Article 150




1. The President of the Republic, and so does a third of the members of the People’s Assembly, might propose amending the Constitution;




2. The proposal for amending the Constitution shall state the text proposed to be amended and the reasons for making the amendment;




3. As soon as the People’s Assembly receives the proposal for amendment, it sets up a special committee to examine it.




4. The Assembly discusses the proposal for amendment. If it approved it with a three quarters majority, the amendment shall be considered final provided that it is also approved by the President of the Republic.



Title VI. General and Transitional Provisions



Article 151


The Preamble of the Constitution is considered part and parcel of the Constitution



Article 152


No person carrying another nationality, in addition to the nationality of the Syrian Arab Republic, might occupy the office of President of the Republic, Vice-president, Prime Minister, deputy prime ministers, ministers, members of the People’s Assembly or members of the Supreme Constitutional Court.



Article 153


This constitution shall not be amended before 18 months of coming into force.



Article 154


The legislation in force and passed before approving this Constitution remain in force until they are amended in accordance with its provisions, provided that the amendment is done within a period of no longer than 3 years.



Article 155


The term of office of the current President of the Republic terminates after 7 years of his being sworn in as President. He has the right to stand again for the office of President of the Republic. Provisions of Article 88 of this Constitution apply to him as of the next presidential elections.



Article 156


Elections for the first People’s Assembly under this Constitution shall be held within 90 days of the date of its being approved through referendum.



Article 157


This Constitution shall be published in the official bulletin and enters into force as of being approved.

